Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/ 2022 has been entered.
3.      Applicants’ response  for reconsideration of 2/14/2022 is acknowledged. 
Claim Status
4.      Claim 1 is amended. Claims 2, 5, 6, 17-18, 29-31, 42-44, 53, 62-65, 82 and 85-89 have been canceled. New claims 93-103 have been added. Claims 4, 7, 8, 11, 14-16, 19-28, 32-41, 45-52, 54-61, 66-81, 83, 84 and 90-92  have been canceled by previous amendment. Claims 1, 3, 9-10, 12-13 and 93-103   are under consideration. 

Rejections Withdrawn
Claim Rejections - 35 USC § 103
5.      Applicant’s arguments, of 2/14/2022 , with respect to the rejection(s) of claim(s) 1, 3,  9-10, 12-13 and 93-103  under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dorval et al. Abstract Citation on line March 30 2016.
New Rejection 
Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.      Claims 1, 3,  9-10, 12-13 and 93-103 are rejected under 35 U.S.C. 103 as being un-patentable over WO 2014/176311 A1  Bokyanszki et al. (Art of record applicants’ search report) in view of Dorval et al. Abstract Citation on line March 30 2016, further 
in view of US2014/0336357A1( Reguera et al.) and Lu et al. 20180111968 A1  filed 2/19/2017 priority to 5/31/2011.
   Regarding Claim 1, WO 2014/176311 A1  discloses a method of producing a genetically modified bacterium (a method of producing a genetically modified E. coli (bacterium); paragraphs [0004], [0006]) comprising genetically altering a bacterium to include a nucleic acid sequence encoding a mutant amyloid polypeptide having a series of aligned aromatic groups (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide (an amyloid polypeptide having a series of aligned aromatic groups); paragraphs [0004], [0006]), wherein the nucleic acid sequence is under the control of a promoter to express the mutant amyloid polypeptide (wherein the nucleic acid sequence is under the control of a promoter to express the CsgA (amyloid polypeptide); paragraphs [0004]-[0006], [0047]-[0048]).
    Regarding Claim 3, WO 2014/176311 A1  discloses the method of claim 1, and further discloses wherein the amyloid polypeptide is CsgA (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide; paragraphs [0004]-[0006]).
      Regarding Claim 9, WO 2014/176311 A1  discloses the method of claim 1, and further discloses wherein the aromatic group is present on a standard amino acid (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide comprising amino acids consisting of phenylalanine, tryptophan, and tyrosine (aromatic group on an amino acid); paragraphs [0004]-[0006]) or a nonstandard amino acid.
     Regarding Claim 10 WO 2014/176311 A1  discloses the method of claim 1 further discloses wherein the aromatic group is present on a standard amino acid selected from the group consisting of phenylalanine, tryptophan, and tyrosine (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide comprising amino acids consisting of phenylalanine, tryptophan, and tyrosine (aromatic group on an amino acid); paragraphs [0004]-[0006]).
       Regarding Claim 12, WO 2014/176311 A1  discloses a non-naturally occurring mutant amyloid polypeptide having a series of aligned aromatic groups (non-naturally occurring amyloid-based structure formed from a plurality of proteins comprising an amyloid polypeptide, such as CsgA (aligned aromatic groups); paragraphs [0004]-[0006], [00109]). 
      Regarding Claim 13, WO 2014/176311 A1  discloses wherein the amyloid polypeptide is CsgA (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide; paragraphs [0004]-[0006]) and further discloses a fusion protein (fusion protein; paragraph [0010]) comprising an amyloid polypeptide fused to a redox active domain (fusion protein comprises an amyloid polypeptide fused to an activity polypeptide, such as an enzyme or binding domain (redox active domain); paragraphs [0010], [0036], [0100]).
    WO 2014/176311 A1  discloses a method of making an electrically conductive biofilm (a method of making an electrically conductive biofilm; paragraphs [0004], [0006], [00109]) comprising proliferating a genetically-altered bacterium (method comprises proliferating a genetically-altered bacterium; paragraphs [0004]-[0006]) comprising a nucleic acid sequence encoding a mutant amyloid polypeptide having a series of aligned aromatic groups (method comprises producing a genetically modified E. coli  ( limitation of claim 93) include a nucleic acid sequence encoding a CsgA polypeptide (an amyloid polypeptide having a series of aligned aromatic groups); paragraphs [0004]-[0006]), to produce a population of genetically-altered bacteria expressing the nucleic acid sequence (to produce a population of genetically-altered bacteria expressing the nucleic acid sequence; paragraphs [0004]-[0006]), and allowing the bacteria to form a biofilm comprising an amyloid-based structure formed from a plurality of mutant amyloid polypeptides (allowing the population of genetically-altered bacteria to produce an amyloid-based structure formed from a plurality of the proteins; paragraphs [0004]-[0006]), wherein the amyloid-based structure comprises a series of aligned aromatic groups forming electrically conductive pi-pi stacking along the length of the amyloid-based structure (a non-naturally occurring amyloid-based structure formed from a plurality of proteins comprising an amyloid polypeptide, such as CsgA (aligned aromatic groups forming electrically conductive pi-pi stacking); paragraphs [0004]-[0006], [00109]).
       WO 2014/176311 A1 further discloses wherein the amyloid polypeptide is
CsgA comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide ;paragraphs  {0004]-[0006]) CspA, abeta- lactoglobulin, a lysozyme,Sup35,and an amyloid-betapeptide. WO 2014/176311 A1 further discloses wherein the aromatic group is present on a Standard amino acid  comprising genetically altering bacterium to include a nucleic acid sequence encoding a CsgA polypeptide comprising amino  acids consisting of phenylalanine, tryptophan, and tyrosine(aromatic group on an amino acid),paragraphs {0004]-[0006])or a nonstandard amino acid. 
     WO 2014/176311 A1  discloses a fusion protein (fusion protein; paragraph[0010]) comprising an amyloid polypeptide fused to a redox active domain (fusion protein  comprises an amyloid   polypeptide fused to an activity polypeptide, such as an enzyme or binding domain (redox active domain);paragraphs[ 0010],(0036),[00100)).
     WO 2014/176311 A1 does not disclose wherein the redox active group consist of a metallo -enzyme or cytochrome. 
    Dorval et al. teach that “Here, we propose to use Escherichia coli as a more versatile platform for the production of conductive protein fibers.  E. coli can be easily engineered, is routinely grown under aerobic conditions, and naturally produces curli fibers composed on repeated CsgA proteins.  CsgA has an amyloid structure and spontaneously assembles into microns-long nanofibers.  Engineering the CsgA gene allows for the addition of various active protein domains along the fibers, or for the selective mutation of residues that change surface chemistry.  The curli nanofibers can thus be used as a scaffold for the creation of functional porous fibrous networks. In order to generate electron transfer, we aimed at creating pi-pi stacking along curli fibers.  We identified residues in CsgA that can be mutated without altering its amyloid structure, and then selected series of residues to mutate aligned along the five repeats of the beta-helix structure of CsgA.  We postulated that the conjugated side-chains of aligned aromatic residues, or their non-natural amino acid derivatives, could interact, form pi-stacks, and induce electron delocalization.” See abstract.

      Reguerra et al. teach metallo -enzyme and  cytochrome ( see para 0027-0028 ).       Reguerra et al. also teach gold and copper grids for binding to proteins ( see para 0027 and 0142). Reguerra et al. teach that metalloproteins known as c-cytochromes, can bind the pili and may contribute to their conductivity and adhesive properties ( see para 0027-0028).
       The above references do not teach sequences recited  in claims 96 and 100. 
Lu et al. teach modified amyloid peptide ( see claims ). Lu et al. teach CsgA polypeptide ( see para 001-0014, 0027-0030). Lu et al. teach include a nucleic acid sequence encoding a CsgA polypeptide (;paragraphs 0098- 0099-0101). Lu et al. teach sequences 96.4%, 96.2 % , 94.8%  and 93.3% identical to SEQ IDs NO: 3, 4  7, 8 and 9. , 65 See sequence alignments below:
         It would be prima-facie obvious at the time of the invention to modify the methods  of Dorval et al.  and WO 2014/176311 A1  and include Reguerra et al.’ metallo -enzyme and  cytochrome to obtain the instant invention. Because Reguerra et al. teach that metalloproteins known as c-cytochromes, can bind the pili and may contribute to their conductivity and adhesive properties. Additionally, WO 2014/176311 A1  teaches a method of producing a genetically modified bacterium (a method of producing a genetically modified E. coli comprising genetically altering a bacterium to include a nucleic acid sequence encoding a mutant amyloid polypeptide having a series of aligned aromatic groups. And Reguerra et al. teach metallo -enzyme and cytochrome.  Lu et al. teach CsgA polypeptide and the nucleic acid sequence encoding a CsgA polypeptide.      
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

RESULT 2 for SEQ ID NO:3
US-15-436-259-111
; Sequence 111, Application US/15436259
; Patent No. 10385102
; GENERAL INFORMATION
;  APPLICANT: Massachusetts Institute of Technology
;  TITLE OF INVENTION: CELL-DIRECTED SYNTHESIS OF MULTIFUNCTIONAL NANOPATTERNS AND NANOMATERIALS
;  FILE REFERENCE: M0656.70234US02
;  CURRENT APPLICATION NUMBER: US/15/436,259
;  CURRENT FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 14/119319
;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: PCT/US2012/040191
;  PRIOR FILING DATE: 2012-05-31
;  PRIOR APPLICATION NUMBER: US 61/491697
;  PRIOR FILING DATE: 2011-05-31
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 111
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:7
;  OTHER INFORMATION: Synthetic polynucleotide
US-15-436-259-111

  Query Match             96.2%;  Score 325.2;  DB 3;  Length 456;
  Best Local Similarity   97.6%;  
  Matches  330;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 ACGGTGGTGGCGGTAATAATAGCGGCCCAAATTCTTATCTGAACATTTACCAGTACGGTG 60
              ||||||||||||||||||||||||||||||||||| | ||||||||||||||||||||||
Db         95 ACGGTGGTGGCGGTAATAATAGCGGCCCAAATTCTGAGCTGAACATTTACCAGTACGGTG 154

Qy         61 GCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTTACTTGACTATTACCC 120
              |||||||||||||||||||||||||||||||||||||||||||| |||||||||||||||
Db        155 GCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGACTATTACCC 214

Qy        121 AGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTATATCGATC 180
              |||||||||||||||||||||||||||||||||||||||||||||||||||  |||||||
Db        215 AGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCAATCGATC 274

Qy        181 TGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db        275 TGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTG 334

Qy        241 ATATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTA 300
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        335 AAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTA 394

Qy        301 ACTCCTACGTCAACGTGACTCAGGTTGGCTTTGGTAAC 338
              |||||| |||||||||||||||||||||||||||||||
Db        395 ACTCCTCCGTCAACGTGACTCAGGTTGGCTTTGGTAAC 432



RESULT 2  for SEQ ID NO:4
US-15-436-259-111
; Sequence 111, Application US/15436259
; Patent No. 10385102
; GENERAL INFORMATION
;  APPLICANT: Massachusetts Institute of Technology
;  TITLE OF INVENTION: CELL-DIRECTED SYNTHESIS OF MULTIFUNCTIONAL NANOPATTERNS AND NANOMATERIALS
;  FILE REFERENCE: M0656.70234US02
;  CURRENT APPLICATION NUMBER: US/15/436,259
;  CURRENT FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 14/119319
;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: PCT/US2012/040191
;  PRIOR FILING DATE: 2012-05-31
;  PRIOR APPLICATION NUMBER: US 61/491697
;  PRIOR FILING DATE: 2011-05-31
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 111
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
US-15-436-259-111

  Query Match             96.2%;  Score 320.2;  DB 3;  Length 456;
  Best Local Similarity   97.6%;  
  Matches  325;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 GGTAATAATAGCGGCCCAAATTCTGAGCTGTACATTTACCAGTACGGTGGCGGTAACTCT 60
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db        106 GGTAATAATAGCGGCCCAAATTCTGAGCTGAACATTTACCAGTACGGTGGCGGTAACTCT 165

Qy         61 GCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGTATATTACCCAGCATGGCGGC 120
              |||||||||||||||||||||||||||||||||||||||  |||||||||||||||||||
Db        166 GCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGACTATTACCCAGCATGGCGGC 225

Qy        121 GGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCAATCTATCTGACCCAACGT 180
              ||||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||
Db        226 GGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCAATCGATCTGACCCAACGT 285

Qy        181 GGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTGAAATGTATGTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||   |||
Db        286 GGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTGAAATGACGGTT 345

Qy        241 AAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTAACTCCTCCGTC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        346 AAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTAACTCCTCCGTC 405

Qy        301 TACGTGACTCAGGTTGGCTTTGGTAACAACGCG 333
               ||||||||||||||||||||||||||||||||
Db        406 AACGTGACTCAGGTTGGCTTTGGTAACAACGCG 438



RESULT 10  for SEQ ID NO:9
US-15-436-259-111
; Sequence 111, Application US/15436259
; Publication No. US20180111968A1
; GENERAL INFORMATION
;  APPLICANT: Massachusetts Institute of Technology
;  TITLE OF INVENTION: CELL-DIRECTED SYNTHESIS OF MULTIFUNCTIONAL NANOPATTERNS AND NANOMATERIALS
;  FILE REFERENCE: M0656.70234US02
;  CURRENT APPLICATION NUMBER: US/15/436,259
;  CURRENT FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 14/119319
;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: PCT/US2012/040191
;  PRIOR FILING DATE: 2012-05-31
;  PRIOR APPLICATION NUMBER: US 61/491697
;  PRIOR FILING DATE: 2011-05-31
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 111
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
US-15-436-259-111

  Query Match             94.8%;  Score 320.4;  DB 70;  Length 456;
  Best Local Similarity   96.7%;  
  Matches  327;  Conservative    0;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          1 ACGGTGGTGGCGGTAATAATAGCGGCCCAAATTCTTTTCTGAACATTTACCAGTACGGTG 60
              |||||||||||||||||||||||||||||||||||   ||||||||||||||||||||||
Db         95 ACGGTGGTGGCGGTAATAATAGCGGCCCAAATTCTGAGCTGAACATTTACCAGTACGGTG 154

Qy         61 GCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTTTCTTGACTATTACCC 120
              ||||||||||||||||||||||||||||||||||||||||||||  ||||||||||||||
Db        155 GCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGACTATTACCC 214

Qy        121 AGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTTTATCGATC 180
              |||||||||||||||||||||||||||||||||||||||||||||||||||  |||||||
Db        215 AGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCAATCGATC 274

Qy        181 TGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db        275 TGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTG 334

Qy        241 TTATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTA 300
                ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        335 AAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTA 394

Qy        301 ACTCCTTCGTCAACGTGACTCAGGTTGGCTTTGGTAAC 338
              |||||| |||||||||||||||||||||||||||||||
Db        395 ACTCCTCCGTCAACGTGACTCAGGTTGGCTTTGGTAAC 432

RESULT 2  For SEQ ID NO:8
US-15-436-259-111
; Sequence 111, Application US/15436259
; Patent No. 10385102
; GENERAL INFORMATION
;  APPLICANT: Massachusetts Institute of Technology
;  TITLE OF INVENTION: CELL-DIRECTED SYNTHESIS OF MULTIFUNCTIONAL NANOPATTERNS AND NANOMATERIALS
;  FILE REFERENCE: M0656.70234US02
;  CURRENT APPLICATION NUMBER: US/15/436,259
;  CURRENT FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 14/119319
;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: PCT/US2012/040191
;  PRIOR FILING DATE: 2012-05-31
;  PRIOR APPLICATION NUMBER: US 61/491697
;  PRIOR FILING DATE: 2011-05-31
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 111
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
US-15-436-259-111

  Query Match             94.3%;  Score 318.8;  DB 3;  Length 456;
  Best Local Similarity   96.4%;  
  Matches  326;  Conservative    0;  Mismatches   12;  Indels    0;  Gaps    0;

Qy          1 ACGGTGGTGGCGGTAATAATAGCGGCCCAAATTCTTGGCTGAACATTTACCAGTACGGTG 60
              |||||||||||||||||||||||||||||||||||  |||||||||||||||||||||||
Db         95 ACGGTGGTGGCGGTAATAATAGCGGCCCAAATTCTGAGCTGAACATTTACCAGTACGGTG 154

Qy         61 GCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTTGGTTGACTATTACCC 120
              ||||||||||||||||||||||||||||||||||||||||||||   |||||||||||||
Db        155 GCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGACTATTACCC 214

Qy        121 AGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTGGATCGATC 180
              |||||||||||||||||||||||||||||||||||||||||||||||||||  |||||||
Db        215 AGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCAATCGATC 274

Qy        181 TGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db        275 TGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTG 334

Qy        241 GGATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTA 300
                ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        335 AAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTA 394

Qy        301 ACTCCTGGGTCAACGTGACTCAGGTTGGCTTTGGTAAC 338
              ||||||  ||||||||||||||||||||||||||||||
Db        395 ACTCCTCCGTCAACGTGACTCAGGTTGGCTTTGGTAAC 432

RESULT 2 for SEQ ID NO:7 
US-15-436-259-111
; Sequence 111, Application US/15436259
; Patent No. 10385102
; GENERAL INFORMATION
;  APPLICANT: Massachusetts Institute of Technology
;  TITLE OF INVENTION: CELL-DIRECTED SYNTHESIS OF MULTIFUNCTIONAL NANOPATTERNS AND NANOMATERIALS
;  FILE REFERENCE: M0656.70234US02
;  CURRENT APPLICATION NUMBER: US/15/436,259
;  CURRENT FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 14/119319
;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: PCT/US2012/040191
;  PRIOR FILING DATE: 2012-05-31
;  PRIOR APPLICATION NUMBER: US 61/491697
;  PRIOR FILING DATE: 2011-05-31
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 111
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
US-15-436-259-111

  Query Match             96.4%;  Score 254.4;  DB 3;  Length 456;
  Best Local Similarity   97.7%;  
  Matches  258;  Conservative    0;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 TACGGTGGCGGTAACTCTGCACTTGCTCTGTATACTGATGCCCGTAACTCTGACTTGACT 60
              |||||||||||||||||||||||||||||| | |||||||||||||||||||||||||||
Db        148 TACGGTGGCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGACT 207

Qy         61 ATTACCCAGCATGGCGGCGGTAATGGTGCAGATGTTTATCAGGGCTCAGATGACAGCTCA 120
              ||||||||||||||||||||||||||||||||||||  ||||||||||||||||||||||
Db        208 ATTACCCAGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCA 267

Qy        121 ATCGATCTGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTTATCAGTGGAACGGCAAA 180
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db        268 ATCGATCTGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAA 327

Qy        181 AATTCTGAAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTTACCAGACT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||
Db        328 AATTCTGAAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACT 387

Qy        241 GCATCTAACTCCTCCGTCAACGTG 264
              ||||||||||||||||||||||||
Db        388 GCATCTAACTCCTCCGTCAACGTG 411

RESULT 2 for SEQ ID NO:65
US-15-436-259-111
; Sequence 111, Application US/15436259
; Patent No. 10385102
; GENERAL INFORMATION
;  APPLICANT: Massachusetts Institute of Technology
;  TITLE OF INVENTION: CELL-DIRECTED SYNTHESIS OF MULTIFUNCTIONAL NANOPATTERNS AND NANOMATERIALS
;  FILE REFERENCE: M0656.70234US02
;  CURRENT APPLICATION NUMBER: US/15/436,259
;  CURRENT FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 14/119319
;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: PCT/US2012/040191
;  PRIOR FILING DATE: 2012-05-31
;  PRIOR APPLICATION NUMBER: US 61/491697
;  PRIOR FILING DATE: 2011-05-31
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 111
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
US-15-436-259-111

  Query Match             93.3%;  Score 246.4;  DB 3;  Length 456;
  Best Local Similarity   95.8%;  
  Matches  253;  Conservative    0;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          1 TACGGTGGCGGTAACTCTGCACTTGCTCTGTGGACTGATGCCCGTAACTCTGACTTGACT 60
              ||||||||||||||||||||||||||||||   |||||||||||||||||||||||||||
Db        148 TACGGTGGCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGACT 207

Qy         61 ATTACCCAGCATGGCGGCGGTAATGGTGCAGATGTTTGGCAGGGCTCAGATGACAGCTCA 120
              |||||||||||||||||||||||||||||||||||| | |||||||||||||||||||||
Db        208 ATTACCCAGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCA 267

Qy        121 ATCGATCTGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTTGGCAGTGGAACGGCAAA 180
              ||||||||||||||||||||||||||||||||||||||||||   |||||||||||||||
Db        268 ATCGATCTGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAA 327

Qy        181 AATTCTGAAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTTGGCAGACT 240
              |||||||||||||||||||||||||||||||||||||||||||||||||||   ||||||
Db        328 AATTCTGAAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACT 387

Qy        241 GCATCTAACTCCTCCGTCAACGTG 264
              ||||||||||||||||||||||||
Db        388 GCATCTAACTCCTCCGTCAACGTG 411

Applicants’ Arguments
8.     Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. Applicants argue:
      In particular, the Examiner’s analysis of Botyanszki does not provide a sufficient rationale for the conclusions drawn from the cited paragraphs (i.e., paragraphs [0004]-[0006], [0047]-[0048] and [0109]). First, [0004] of Botyanszki is a general description of “the programming of an E. coli biofilm’s functional properties by genetically appending functional peptide domains to the CsgA protein.” (Emphasis added.) The new CsgA-peptide is secreted and assembled resulting in an amyloid nanofiber network that displays the peptide. Thus, “[t]he biofilm’s function is then augmented according to the sequence of the displayed peptides.” One of skill in the relevant art would understand this paragraph describes how functional peptide domains of various lengths and secondary structures can be appended to CsgA (an amyloid) without precluding the formation of curli fibers, rather than mutating the amyloid itself to generate an amyloid polypeptide having a series of aligned aromatic groups. Paragraph [005] discloses engineered CsgA polypeptide, comprising a CsgA polypeptide with a C-terminal display tag flanking the CsgA polypeptide; wherein the display tag comprises an activity polypeptide and a linker sequence; wherein the linker sequence is located N-terminal to the display polypeptide; and wherein the linker sequence comprises at least 6 amino acids. Paragraph [0006] simply describes various general aspects of the invention which include a nucleic acid sequence encoding the aforemeintioned engineered CsgA polypeptide (comprsing a display tag and linker) and a vector comprising the same; an engineered microbial cell comprising said vector, nucleic acid sequence, or engineered CsgA polypeptide; a biofilm comprising said cell; and a biofilm produced by culturing said cells under conditions suitable for the production of a biofilm. The Examiner also cites paragraphs [0047] and [0048] which appear to describe modes by which the engineered CsgA polypeptide (comprsing a display tag and linker) may be expressed, (e.g., constitutively, operably linked to a constitutive promoter; inducibly expressed, operably linked to an inducible promoter; or operably linked to a native CsgA promoter) and provides definitions and exemplification for the terms “inducible promoter’, “inducer” and “inducing agent.” Finally, the Examiner cites paragraph [00109], which expounds on the potential specific applications of the invention of Bozyanksi (7.e., an appended CsgA polypeptide comprising a display tag) which includes curli nanofibers engineered as conductive nanowires by the display of peptides/proteins (i.e., the display tag comprising an activity polypeptide and a linker sequence) that are inherently conductive, or by the templating/anchoring of materials that are conductive or semiconductive materials, such as FePO4 or even carbon-based nanostructures (i.e., graphene or nanotubes; see paragraph [0108]). Applicant maintains that disclosure of electrical conductivity in paragraph [0109] is within a speculative “wish list” of peptide activity domains, including substrate adhesion, the binding to any biomolecule or chemical, self-contained catalytic activity, catalytic activity in coordination with an externally localized protein, acting as template for inorganic structures, induction of physiological responses in cells, binding to ions in solution, self-polymerization or with other molecules, optical activity, and/or leads to stimulus-responsive behavior; or generally as part of a list of potential specific applications. At best, the extent to which Botyanszki discloses electrical conductivity is only generally described, and provides no guidance to achieve such, other than relying on the strategy of appending CsgA polypeptide with functional peptide domains as described in paragarphs [0004]-[0006].
      In contrast, Applicant’s claimed invention is based, at least in part, on specific point mutations within the amyloid polypeptide, e.g., CsgA. The specific amino acids mutated have a position and orientation relative to the CsgA subunit, i.e., facing outward (exposed to the solvent), and located in the B-sheets of CsgA so that the aromatic groups align parallel to the fiber axis. In this way groups of four or five amino acid residues at select positions of CsgA are mutated together, substituting the orignal amino acid with an amino acid with an amino acid having aromatic group (e.g., tryptophan, phenylalanine or histidine, or to a non-natural amino acid) to form “stacks” of aromatic amino acid side-chains.' Thus, the CsgA subunit itself, and subsequent curli fibers polymerized therefrom, are made conductive without being appended with a functional peptide domain. As exemplified in the subject application, “Stack 1” comprises amino acid substitutions at amino acid positions 24, 47, 69, 92, and 114. Thus, a “Stack 1 — Tyr” represents a CsgA peptide, wherein the amino acid at each position (Gluz4, Asp47, Seres, Gluo2, Serii4) is substituted with a tyrosine (Tyr).” Indeed, Botyanszki does not teach or suggest an amyloid polypeptide wherein specific amino acid positions have been mutated to achieve a series of aligned aromatic groups, 'WO 2017/087786, Example VI, page 40, first paragraph; and Figure 3.
2 Id., Example VI, page 40, first paragraph, Table 1, SEQ ID NO:3; and page 45, Table 2, SEQ ID: 13. wherein the aligned aromatic groups form a pi-pi stack. Applicant maintains that the cited combination of references is deficient with respect to this limitation, at least for the reasons argued in the response filed December 17, 2021.* What is more, the Examiner provides no rationale for making the inductive leap from the disclosure of Botyanszki (i.e., paragraphs [0004]-[0006], [0047]-[0048] and [0109]) to Applicant’s claimed invention.
Office Response
9.     Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, filed 2/14/2022, with respect to the rejection(s) of claim(s) 1, 3, 9-10 and 12-13 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dorval et al. 
         Dorval et al. teach that “Here, we propose to use Escherichia coli as a more versatile platform for the production of conductive protein fibers.  E. coli can be easily engineered, is routinely grown under aerobic conditions, and naturally produces curli fibers composed on repeated CsgA proteins.  CsgA has an amyloid structure and spontaneously assembles into microns-long nanofibers.  Engineering the CsgA gene allows for the addition of various active protein domains along the fibers, or for the selective mutation of residues that change surface chemistry.  The curli nanofibers can thus be used as a scaffold for the creation of functional porous fibrous networks. In order to generate electron transfer, we aimed at creating pi-pi stacking along curli fibers.  We identified residues in CsgA that can be mutated without altering its amyloid structure, and then selected series of residues to mutate aligned along the five repeats of the beta-helix structure of CsgA.  We postulated that the conjugated side-chains of aligned aromatic residues, or their non-natural amino acid derivatives, could interact, form pi-stacks, and induce electron delocalization.” See abstract.
The combination of references makes the claims obvious.

Conclusion
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHATOL S SHAHNAN SHAH/ Examiner, Art Unit 1645                                                                                                                                                                                                       June 4, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645